Memorándum by the Court. The order of Special Term denying defendants’ motion addressed to the second amended complaint is modified to the extent that the fifth and sixth causes of action are dismissed. On plaintiff’s cross appeal, that part of the order of Special Term dismissing the fourth cause of action is modified to the extent that that cause of action is reinstated. As so modified the order is affirmed. In our opinion the fourth cause of action is sufficient. The allegations of the fifth and sixth causes of action are insufficient to constitute a cause of action. Settle order.